Title: Benjamin Waterhouse to Thomas Jefferson, 15 January 1819
From: Waterhouse, Benjamin
To: Jefferson, Thomas


          
            
              Dear Sir,
              Cambridge 15th January 1819.
            
            Although answering of letters may have become an irksome task, the reading them may sometimes be an amusement. This idea has induced me to send you this. It has reference to future history, and has had its origin in the following occurrence: Mr Trumbull exhibited, a few weeks since, his national painting of “the Declaration of Independence” in the Town-hall of Boston. The picture has not given that general satisfaction the intimate friends of the painter probably anticipated. As a composition & painting, it is not thought to be a happy specimen of the State of the art in America, at this period; neither is it allowed to be altogether correct as it regards historical fact, as far as Massachusetts is concerned: Elbridge Gerry for example, has a very conspicious position, while Samuel Adams is scarcely discoverable in the croud of ordinary members. This drew forth a writer under the Signature of Historicus (Samuel Adams Wells, grandson of the eminent patriot) and this brought forth Tempus & Philo Tempus, and induced him to venture a sketch of the portraiture of that great man. They are here enclosed. Nothing passionate occurred in the short & liberal controversy. The painting is removed to Philadelphia, & all conversation relative to it ceased. Mr Trumbull was treated with great liberality in Boston, while all the remaining old whigs shooked their heads & sighed on seeing their Moses thrust almost out of sight. Some advised him to alter it; but the tories & their descendants said it was well enough, for that S. A. was so poor a man that he had every thing to gain, & nothing to lose by the revolution.
            
            Tempus, by which the writer meant vox temporis, considers Samuel Adams as the great file leader of the Revolution; but as he was not greedy of fame, nor had he the Splendour of riches, nor the eclat of foreign embassies, nor his name spread  abroad by writing books, his character is not surrounded by that halo of glory which encircles even that of John Hancock. There was yet another cause: while Alexander Hamilton exerted on all his influence & powers in favour of the return of the refugees & Tories, Samuel Adams exerted all his powers to prevent it. This drew on him the hatred of their descendents, the high toned federalists of Boston, & of the whole State.
            A few months Since the rich men of Boston caused a fine bust of marble to be made by a French sculptor of John Adams, & placed it in the Town-hall, while the merits of Samuel Adams are  passed over in Silence. This neglect induced Tempus to make the enclosed Sketch, to recall the half lost memory of Samuel Adams, and the few old remaining old patriots of the revolution have shouted applause
            Another reason for throwing this Sketch of S. A. before the public in the News papers, was to profit by the remarks & objections, should I ever venture to introduce the picture of that undeviating patriot into the history of our times. I cannot however conceal the strong desire I have to know your opinion of Samuel Adams. It is reported that Prest Jefferson has repeatedly said that Samuel Adams was the earliest, most active, & persevering man of the revolution. Should you give me your opinion, I would, if thought best, conceal it.
            Should the history of our revolution, down to the conclusion of our late war appear, written in the manner of “Tempus,” would the stile of it correspond with the subject?
            If I am wrong in my opinion that Samuel Adams is was the most meritorious man (his poverty, & all such things taken into consideration) in our revolution, I should deeply regret inserting it in permanent history.
            I rejoice, in common with our countrymen, in the restoration of your health, and am with a high degree of respect
            
              your obt servt
              Benjamin Waterhouse.
            
          
          
            P.S. While you have ice & snow in the South, we in the North have our rivers & brooks free. The want of snow is lamented by our farmers, as a public calamity.
          
        